Exhibit 10.149

CORD BLOOD AMERICA ACQUIRES CURESOURCE ASSETS, UMBILICAL CORD BLOOD STORAGE
COMPANY HEADQUARTERED IN SOUTH CAROLINA

LOS ANGELES, CA. and CHARLESTON, S.C.  August __, 2007 - Cord Blood America,
Inc. (OTC Bulletin Board: CBAI), the umbilical cord blood stem cell preservation
company (http://www.cordblood-america.com ) focused on bringing the life saving
potential of stem cells to families in all 50 states and internationally, today
announced that it has acquired the assets of CureSource, Inc., a private
umbilical cord blood storage company headquartered in Charleston, South
Carolina.

“This is our third asset purchase as we continue to grow Cord Blood America into
a major umbilical cord blood storage company worldwide,” said Matthew Schissler,
Chairman and CEO.  Details of the transaction were not made public.
 CureSource™, founded in 2003, is known for offering affordable service and for
the careful attention it provides families storing their umbilical cords for
possible future medical use.

CureSource™ currently serves families throughout the U.S.   “We are pleased with
this transaction because Cord Blood America believes, as we do, in affordable
service and taking care of the needs of the families,” said CureSource Chairman
Donald P. DeLuca, Sr.

“The CureSource transaction provides us with additional customers, and with a
new territory to broaden the sales channels that the CureSource staff vigorously
developed.  This transaction extends Cord Blood America’s geographic reach and
ensures that we are one of the companies coming out on top as the industry
consolidates,” Mr. Schissler said.  “We view this as another major positive for
our Company and our investors.”

About Cord Blood America

Cord Blood America (OTC Bulletin Board: CBAI) is the parent company of CorCell,
which facilitates umbilical cord blood stem cell preservation for expectant
parents and their children. Its mission is to be the most respected stem cell
preservation company in the industry. Collected through a safe and non-invasive
process, cord blood stem cells offer a powerful and potentially life-saving
resource for treating a growing number of ailments, including cancer, leukemia,
blood, and immune disorders. To find out more about Cord Blood America, Inc.
(OTC Bulletin Board: CBAI), visit our website at www.corcell.com. For investor
information, visit www.cordblood-america.com.

Forward-Looking Statements

Some statements made in this press release are forward-looking statements, which
are made pursuant to the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995. We use words such as "anticipate," "believe,"
"expect," "future," "intend," "plan," and similar expressions to identify
forward-looking statements. These statements including those related to the
growth of the industry, new stem cell treatments, and the Company's performance,
are only predictions and are subject to certain risks, uncertainties and
assumptions. Additional risks are identified and described in the Company's
public filings with the Securities and Exchange Commission. Statements made
herein are as of the date of this press release and should not be relied upon as
of any subsequent date. The Company's past performance is not necessarily
indicative of its future performance. The Company does not undertake, and the
Company specifically disclaims any obligation to update any forward-looking
statements to reflect occurrences, developments, events, or circumstances after
the date of such statement.

    CONTACT:

    Paul Knopick

    E & E Communications

    949/707-5365

    pknopick@eandecommunications.com

SOURCE Cord Blood America, Inc.



